Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: Mainguet et al. (US 10,909,345) teaches a method for capturing a thermal pattern by a sensor comprising a plurality of pixels (102: Fig. 6) each comprising at least one heat-sensitive measuring element (col. 8 lines 40-65), the sensor further comprising: at least one heating element (112) configured to heat said at least one heat-sensitive measuring element of at least one pixel of the plurality of pixels during a measurement by said at least one heat-sensitive measuring element of said at least one pixel; at least one reading circuit (138) configured to read the electrical charges (see conversion of analog to digital readout) outputted by said at least one pixel during a measurement by said at least one heat- sensitive measuring element of said at least one pixel; the method comprising, for each pixel of the plurality of pixels. Mainguet and the prior art does not disclose or reasonably suggest along with the other claimed limitations calculating a difference x1 - a.x2, with a corresponding to a positive real number, wherein more than half of the heating duration is implemented during the first measurement duration and less than half of the heating duration is implemented during the second measurement duration, and wherein the time t2 occurs before the time t5 such that the second reading of electrical charges outputted by said each pixel is implemented at least partly during a cooling of said each pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mainguet (US 20180032782) teaches a thermal pattern sensor relevant to the claimed system. Kremin (US 20160148034) system for sensing a fingerprint relevant to the claimed system. Mainguet (US 10, 909,345) teaches a sensor and thermal pattern detection similar to the claimed system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/CAROLYN FIN/Examiner, Art Unit 2884